Citation Nr: 0606001	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Nancy L. Foti, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to October 1969.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which denied the veteran's claims of 
entitlement to service connection for lumbar strain and 
degenerative disc disease of the lumbar spine.  

The Board notes that, while the veteran requested a travel 
board hearing in his substantive appeal filed in July 2001, 
he thereafter withdrew this hearing request.
The veteran did, however, present for a hearing before a 
Decision Review Officer (DRO) at the RO in August 2001.  The 
transcript of that hearing is associated with the veteran's 
claims folder.

These claims were previously before the Board in July 2003.  
At that time, the claims were remanded to obtain additional 
treatment records and for a VA physical examination and nexus 
opinion.  After this development was completed, the RO issued 
a Supplemental Statement of the Case (SSOC) in February 2004 
which continued to deny the claims.  The case was then 
returned to the Board.  By decision dated January 26, 2005, 
the Board denied the veteran's claims.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  

In July 2005, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that the Board had failed to provide 
adequate reasons and bases for its finding that service 
connection was not warranted for lumbosacral strain for two 
reasons: the Board failed to adequately address the second 
prong of the two-part test for rebutting the presumption of 
soundness (See VAOPGCPREC 3-2003); and the Board failed to 
address Diagnostic Code 5295 and continuity of symptomatology 
in its analysis of the claim of entitlement to service 
connection for lumbosacral strain.  An Order of the Court 
dated July 13, 2005 granted the motion and vacated the 
Board's decision.

Remanded issue

The issue of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of this decision.  That issue 
is REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  

Although both issues involve service connection for a low 
back disability, the Board does not view them as being 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [the prohibition against the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation].  That is, the 
outcome of one issue is not contingent upon the outcome of 
the other.  In this case, as explained below, the veteran's 
claim of entitlement to service connection for lumbosacral 
strain is being denied because that disability does not in 
fact exist.  That decision is not based at all upon whether 
the degenerative disc disease is or is not service connected.

Thus, Board action of the lumbosacral spine issue need not be 
deferred pending the remand on the degenerative disc disease 
issue. 




FINDING OF FACT

The medical evidence of record does not support a finding 
that lumbosacral strain currently exists.


CONCLUSION OF LAW

Lumbosacral strain was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for lumbosacral strain.

The veteran is seeking entitlement to service connection for 
two disorders of the lumbar spine:  lumbosacral strain and 
degenerative disc disease of the lumbar spine.  As is 
discussed elsewhere in this decision, the latter issue is 
being remanded for further development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue of entitlement to 
service connection for lumbosacral strain will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board's January 2005 decision contained an extensive 
discussion of the requirements of the VCAA [see the Board's 
January 26, 2005 decision, pages 4-9.]  The Board resolved 
its discussion as follows: "In short, the Board concludes 
that the provisions of the VCAA have been complied with to 
the extent required under the circumstances presented in this 
case."

The Court-adopted Joint Motion did not identify any defect in 
the Board's January 2005 decision regarding the provisions of 
the VCAA.  Nor did the Court identify and deficiencies with 
respect to VCAA compliance on the part of VA.  As stated 
above, the two reasons for remand as stated in the Joint 
Motion, as adopted by the Court, was the Board's failure to 
adequately address the second prong of the two-part test for 
rebutting the presumption of soundness (See VAOPGCPREC 3-
2003); and the Board's failure to address Diagnostic Code 
5295 and continuity of symptomatology in its analysis of the 
claim of entitlement to service connection for lumbosacral 
strain.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"]; Cerullo v. Derwinski, 1 Vet. 
App. 295, 200 (1991) [one reason advanced by Court for 
statutory interpretation was that it would "help[ ] prevent 
the wasting of judicial time and resources"].  In this case, 
neither party raised any concerns about the VCAA.  Nor did 
the Court.

Although the Court's July 2005 Order serves to vacate the 
Board's January 2005 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
January 2005 denial, the veteran has already had an extensive 
advisement of the evidence that would be required to 
substantiate this claim.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that the VCAA is not an issue in this 
case.  That is, the Board believes that the law of the case 
is that the are no VCAA defects which have been raised by the 
veteran and which need be addressed by the Board.  Cf. Chisem 
v. Gober, 10 Vet. App. 526, 527-8 (1997) [under the "law of 
the case" doctrine, appellate courts generally will not 
review or reconsider issues that have already been decided in 
a previous appeal of the same case, and therefore, Board is 
not free to do anything contrary to the Court's prior action 
with respect to the same claim].

Subsequent to the Court's Order, on September 9, 2005, the 
Board wrote to the veteran's attorney, asking if there was 
any additional evidence and argument to submit.  This further 
satisfies the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159 which was referenced by the 
Court in Pelegrini.  

In February 2006, the veteran's attorney submitted additional 
argument which will be addressed in the analysis below.  The 
attorney did not identify and VCAA problems.  



Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Current disability

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  

Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that lumbosacral strain was a pre-
existing condition which was aggravated by his military 
service.  See the July 2001 substantive appeal.

Initial matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the "reasons or 
bases" requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is 
meant to entail a critical examination of the justification 
for the decision."  The Board's analysis has been undertaken 
with that obligation in mind.  In particular, the Board will 
address, in a subsection below, various statements in the 
Joint Motion. 

Discussion

As detailed above, in order to establish service connection 
for the claimed disabilities, there must be (1) medical 
evidence of a current disability; (2) evidence of the in-
service incurrence or aggravation of a disease or injury or 
evidence of a service-connected disability; and (3) medical 
evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), there is no evidence of 
record of a current diagnosis of lumbosacral strain.  
Specifically, the October 2003 VA examiner, who conducted a 
thorough physical examination of the veteran's back including 
X-ray studies, made no such diagnosis.

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claims; he has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

To the extent that the veteran himself contends that 
lumbosacral strain exists, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset or cause of a disability.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements are not competent medical evidence and do not 
serve to establish the existence of a current disability for 
this claim. 

The Board additionally observes that the Joint Motion for 
Remand contained no suggestion that lumbosacral strain 
currently existed.  Similarly, the attorney's February 2004 
brief focused on the fact that lumbosacral strain was 
identified in service, over three decades ago, without 
addressing the crucial matter of whether it exists presently.

In the absence of a current diagnosis of lumbosacral strain, 
service connection may not be granted.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met, and the 
veteran's claim for entitlement to service connection for 
lumbosacral strain fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, there is evidence that the veteran had lumbosacral 
strain in service, based on his being placed on a limited 
physical profile in service based on such.  Accordingly, 
Hickson element (2) has been met.

With respect to Hickson element (3), medical nexus, it is 
clear that in the absence of a current diagnosis of a 
disability, a medical nexus opinion would be an 
impossibility.  To the extent that the veteran himself is 
attempting to provide a nexus between his claimed lumbosacral 
strain and military service, his statements are not probative 
of a nexus.  See Espiritu, supra.  

Hickson element (3) has also not been satisfied in regards to 
the veteran's claim for entitlement to service connection for 
lumbosacral strain.

Additional comments

The Board will now address the various comments made in the 
Joint Motion for Remand.

The Joint Motion for Remand instructed the Board to address 
the fact that the veteran was given a physical profile in 
service for "chronic lumbosacral strain L-3 permanent". The 
Board will do so.  This goes to Hickson element (2), in-
service disease or injury, not crucial elements (1) and (3), 
current disability and medical nexus.  Even if chronic 
lumbosacral strain existed in service, this does not negate 
the fact that the veteran does not have a diagnosis of 
lumbosacral strain currently.  As has been discussed above, 
without a current diagnosis, service connection may not be 
granted.  Therefore, even if presence of in-service disease 
is conceded, the claim still fails.

The Joint Motion points to former Diagnostic Code 5295 to 
illustrate that lumbosacral strain may develop into 
osteoarthritis as the condition becomes more severe.  See the 
Joint Motion for Remand, page 3.  The Board fails to see how 
a Diagnostic Code used for rating lumbosacral strain may 
somehow to establish the current existence of lumbosacral 
strain.  In any event, the matter of whether lumbosacral 
strain leads to osteoarthritis, although possibly relevant to 
the second issue on appeal, is of no consequence to the 
matter at hand, whether lumbosacral strain currently exists.  
There is no competent medical evidence that lumbosacral 
strain does in fact exist at present, and the veteran and his 
attorney have pointed to no such evidence.

The Joint Motion for Remand indicated that the Board did not 
adequately discuss the provisions of presumption of 
aggravation for pre-existing disabilities.  See the Joint 
Motion for Remand, page 3; see also 38 U.S.C.A. §§ 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2005).  With respect 
to the claim of entitlement to service connection for 
lumbosacral strain, however, in the absence of a current 
disability, any such discussion is moot.  

The Joint Motion for Remand also indicated that the Board 
should address the provisions of 38 C.F.R. § 3.303(b) 
relating to continuity of symptomatology in discussing the 
claim of entitlement to service connection for lumbosacral 
strain.  See the Joint Motion for Remand, page 3.  However, 
as discussed above there is no evidence of current a 
diagnosis of lumbosacral strain.  Nor is there evidence of 
lumbosacral strain in the many decades after service.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

To the extent that the veteran is now contending that he had 
lumbosacral strain (as opposed to some other back disability) 
continually after service, in addition to not being 
competent, his contentions are outweighed by the pertinently 
negative post-service medical evidence.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints]; see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative 
evidence" could be considered in weighing the evidence].  
Continuity of symptomatology after service is therefore not 
demonstrated, and 38 C.F.R. § 3.303(b) is of no consequence 
to this issue. 

The Board wishes to make it clear that its comments as to the 
Joint Motion only apply to the issue which is currently being 
decided.  The Board intimates no opinion, legal or factual, 
as to the outcome of the second issue on appeal, entitlement 
to service connection for degenerative disc disease of the 
lumbar spine.

Conclusion

In short, for the reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
lumbosacral strain, as Hickson elements (1) and (3) have not 
been met.  Therefore, contrary to the assertions of the 
veteran's attorney, the benefit of the doubt doctrine is not 
for application as the evidence is not in relative equipoise.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for lumbosacral strain is 
denied.


REMAND

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

The crux of the veteran's argument is that he had a pre-
existing back condition that was aggravated during service, 
thereby entitling him to service connection.  

Review of the veteran's service medical records show that on 
his report of medical history completed in October 1967 
incident to his pre-induction physical examination, the 
veteran included a history of a back injury in 1962 and 
recurrent back pain.  A November 1967 emergency room record 
noted "back pain, arthritis."  The veteran presented at the 
orthopedic clinic a few days later, where he complained of 
pain in the low back and up and down the spine and soreness 
and stiffness in the back.  Physical examination revealed no 
muscle spasm.  X-rays were within normal limits.  He received 
heat treatment to the back, and was offered a less physically 
demanding military occupational specialty (MOS).   

The veteran presented for treatment at the orthopedic clinic 
again in December 1967, complaining of back pain.  A notation 
was made that the veteran had a "chronic history of low back 
pain."  Examination was within normal limits.  A notation 
was made that "because of history and previous findings, 
[the veteran was] to receive a permanent L-3 physical 
profile"; a change of MOS was also recommended.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992); [Observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing 
and ear;" the "E" is indicative of the eyes; and the "S" 
stands for psychiatric condition).].  A physical profile 
record in December 1967 noted the veteran had "chronic low 
back pain" and was placed on a permanent L-3 profile.
A report of the veteran's medical history completed during 
his August 1969 separation examination again noted the 1962 
back injury.  Additionally, the veteran's L-3 profile was 
noted.  The examiner listed a diagnosis of "chronic 
lumbosacral strain L-3 permanent."  

Based on the above-cited evidence, there is no doubt that the 
veteran had a pre-existing injury prior to entering service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2005).  Accordingly, the relevant inquiry in this case is 
whether there is "clear and unmistakable" evidence that the 
veteran's condition was not aggravated by service.  See 
VAOPGCPREC 3-2003.  

Of record are a number of statements from Dr. E.L.W., which 
indicate that the veteran's pre-existing back condition was 
aggravated in service.  The Board feels that this opinion is 
not competent, as Dr. E.L.W. did not indicate review of the 
veteran's service medical records in reaching this 
conclusion.  See Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant document that 
would have enabled him to form an opinion on service 
connection on an independent basis].  

Also of record is a report of VA examination dated in October 
2003, where the examiner reviewed the veteran's service 
medical records and determined that his episodes of back pain 
in service "did not significantly contribute to his current 
low back problems."  After further consideration, the Board 
agrees with the veteran's attorney that this opinion is 
insufficient to determine the issue of aggravation.  
See the attorney's February 2006 Brief.  The October 2003 VA 
examination opinion failed to address whether the veteran's 
pre-existing back condition was aggravated by service, 
instead focusing on whether there is a nexus between the 
veteran's in-service complaints and his current disability.  
This is not the veteran's contention, and never has been.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran's pre-service 
back condition was aggravated beyond its natural progression 
by any incident of his period of active service from October 
1967 to October 1969.  This question must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  



Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's pre-existing back 
condition was aggravated beyond its 
natural progression during or due to 
his military service from October 
1967 to October 1969.  If the 
reviewer believes that physical 
examination and/or diagnostic testing 
of the veteran is necessary, such 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

2.  The veteran's claim for 
entitlement to service connection 
for degenerative disc disease of the 
lumbosacral spine should then be 
readjudicated in light of all of the 
evidence then of record.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


